Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Sentinel Variable Product Trust Power of Attorney February 15, 2008 The undersigned hereby appoints Kerry A. Jung and Thomas H. MacLeay, or either of them, his/her attorney-in-fact to execute in his/her name and on his/her behalf, all registration statements on Form N-1A or N-14 or amendments thereto, to be filed with the Securities & Exchange Commission by Sentinel Variable Products Trust under the Securities Act of 1933. _ /s/ Thomas H. MacLeay /s/ William D. McMeekin /s/ William G. Ricker Thomas H. Macleay William D. McMeekin William G. Ricker /s/ Nancy F. Pope Nancy F. Pope
